DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 8 include the limitation “untreated.” It is unclear as to what is required to meet the limitations. In efforts to further the prosecution the limitations will be interpreted as non-functionalized. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “UV Photo-Stabilization of Tetrabutyl Titanate for Aramid Fibers via Sol-Gel Surface Modification” to Xing in view of “Synthesis of cadmium titanate powders by a sol-gel-hydrothermal method” to Zhang .
Regarding Claims 1-2, 4-8
	Xing teaches a method for modifying fibers with nanoparticles comprising preparing a stable sol-gel composition from nanoparticle precursors such as metal alkoxides such as tetrabutyl titanate and coating said fibers with the nanoparticle precursor solution (Xing, abstract, experimental). Xin teaches that the fibers are untreated aramid fibers which are synthetic organic fibers which provide a substrate having ultra-high strength and modulus, good thermal and chemical resistance, light weight, long life cycle and outstanding insulation performance (Id.). 
Xin does not teach the inclusion of a hydrothermal treatment step. However, Zhang teaches a method of synthetizing metal oxides from metal alkoxide precursors such as cadmium acetate and tetrabutyl titanate utilizing a combined sol-gel-hydrothermal method (Zhang, abstract, introduction, experimental). Zhang teaches that the hydrothermal treatment was performed for 12 hours at 200 degrees Celsius followed by washing (Id.). Zhang teaches that the sol-gel hydrothermal combination provides an inexpensive low temperature and environmentally friendly route for the preparation of advanced ceramic materials (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the method of Xing and to include the sol-gel hydrothermal method steps of Zhang, motivated by the desire to form a conventional metal oxide coated fiber in an inexpensive, low temperature and environmentally friendly manner.
Regarding Claim 3
The prior art combination teaches that the primary component of the coating composition is acetic acid which possesses a pH of approximately 4.76 (Id). Therefore, the claimed limitation of possessing a pH of lower than 5 would naturally flow from the structure of the prior art.
Regarding the amount of solids within the gel, it should be noted that the percentage of solids content within a stable gel is a result effective variable.  As the solids content percentage increases, the material exhibits a greater viscosity and concentration of metal oxide precursor material.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the solids content of the stable gel since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the solids content in order to form a composition which provides optimal coating characteristics of viscosity and concentration.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786